Citation Nr: 1145565	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-02 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial compensable evaluation for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from November 1964 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board granted service connection for PTSD, RO assigned a noncompensable rating, and the Veteran appealed.


FINDING OF FACT

The preponderance of the competent evidence of record demonstrates that, during the appeal period, the Veteran did not experience any mental health symptomatology which is due to the service-connected PTSD.  


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable rating for the service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Initially, the Board notes that the issue on appeal revolves around a challenge to the initial disability rating assigned by the RO.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (the Court)  held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  Thus, VA did not need to send the Veteran new notices in connection with his current claim for an increased rating.  Furthermore, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussion an August 2008 VCAA letter has informed the appellant of the information and evidence necessary to warrant entitlement to an increased rating for the disability on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the new law and regulations.  The record demonstrates that all VA and private records have been obtained to the extent possible.  The Veteran has been afforded an appropriate VA examination.  The VA examination was based on an examination of the Veteran as well as a review of his subjective complaints.  Evidence was provided as to the extent of symptomatology associated with the service-connected PTSD.  The evidence is sufficient for the Board to accurately adjudicate this claim.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issue on appeal.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  


Analysis

In April 2002, the Veteran submitted a claim of entitlement to service connection for PTSD.  The Board granted the claim and in February 2007, the RO assigned a noncompensable evaluation, effective from March 2002.  The Veteran has disagreed with the initial disability evaluation assigned for the PTSD.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Where possible, symptoms due to service connected disorders and those unrelated thereto, may be separated.  See Mittleider v. West, 11 Vet. App. 181 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The service-connected PTSD has been evaluated as non-compensably disabling under the General Rating Formula for Mental Disorders.  

Under these criteria, a noncompensable evaluation is assigned when a mental condition has been formally diagnosed but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 10 percent rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The next higher rating of 70 percent is assigned where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

In June 2002, the Veteran was seen with a main complaint of depression.  He was alert and oriented.  Mood was depressed and affect was restricted.  Some hypoactive psychomotor activity was observed.  Speech was halting at times and perhaps poor concentration was interfering the speech.  Speech was normal.  Thought processes were intact.  The Veteran reported intermittent death wish thoughts over the preceding months.  He reported increased irritability.  He had had sleep problems but with medication he was experiencing the best sleep he had in years.  He reported problems with concentration.  He reported he cried often or a lot.  He had fleeting suicidal ideation.  While in school, he reported he was disruptive and listed at the lower end of his grade.  He was employed as a steam fitter.  He had a lack of interest in his work.  He was not good with other people and preferred to be left alone.  The diagnostic impressions were chronic major depression and rule out PTSD.  A Global Assessment of Functioning (GAF) score of 57 was assigned with the highest GAF within the last year being estimated as 61-65.  

In July 2002, the Veteran was hospitalized at a private facility.  His chief complaint at the time of admission was thoughts of killing himself.  It was noted that there was a long family history of depression and the Veteran's father was an alcoholic.  Two siblings were identified as being depressed and one sibling committed suicide following a period of substance abuse, legal problems and facing a repeat jail sentence.  The Veteran had never been married but had a relationship of two and a half years break up six months prior.  The Veteran thought the breakup was due to his own selfish behavior in wanting his girlfriend to socialize with the Veteran and his friends and not bother with the girlfriend's needs and her three children.  Mental status examination revealed that the Veteran's mood was tense, constricted and depressed.  Behavior was cooperative but vigilant.  Speech was clear and appropriate.  Thought content was organized.  There was no evidence of hallucinations or delusions.  Memory was intact.  Sleep disturbance was associated with symptoms of depression.  The Veteran had many interests including biking, fishing and taking long walks.  He had difficulty concentrating in the last few weeks.  He had suicidal ideation for the preceding two weeks.  The Axis I diagnoses were major depression with suicidal ideation, PTSD and relationship dysfunction.  A GAF of 35 was assigned.  

At the time of an August 2002 VA PTSD examination, the Veteran reported almost daily recollections of the war.  He indicated he may have been medicating himself for many years with alcohol but the examiner noted that, given the lack of credible stressors, this was unlikely.  The Veteran reported that, since he had been sober, he was having more thoughts about Vietnam prompted by such things as contact with dirt roads or being in the woods which the Veteran said he liked to do in order to be away from people.  The Veteran reported he was socially avoidant, that he did not like crowds, that he could not stand to have people behind him and that he was very upset with people tailgating him.  He had never been able to invest in a relationship and whenever he became close, he pulled back and withdrew.  He claimed to have some problems with vigilance and that he checked his windows and doors at night and was very sensitive to noise at night.  The examiner noted that the Veteran denied any problems with vigilance difficulties as well as startle reactions in 1998.  The Veteran denied avoiding movies and denied nightmares.  The Veteran reported being depressed, indicating he was lonely, felt worthless, inadequate, without energy, irritable and had trouble with sleep.  He had strong feelings of suicidal ideation which had been tempered with medication.  He acknowledged that he did not know if it was his family heredity or Vietnam that was the cause of his extreme depression which had increased over the last four or five years.  The examiner wrote that the Veteran appeared to present with symptoms of a depressive disorder as diagnosed in 1997 and 1998.  The examiner also wrote that the Veteran appeared to be clearly exaggerating his symptoms related to PTSD and Vietnam.  

The Veteran reported that all six of his siblings as well as his mother and father had problems with depression.  His father was an alcoholic who physically abused his mother and physically abused the Veteran.  He had an alcoholic brother who committed suicide.  Since leaving the military, the Veteran had been a steam fitter and worked on a full time basis.  He lived alone and had no romance.  He had had several prior long term romances but these ended because of his problems with intimacy.  

Mental status examination revealed that the Veteran was alert and oriented in all three spheres.  He did not exhibit any signs of psychosis.  Conversation was relevant, coherent, goal-directed and organized.  Mood was depressed with apparent psychomotor retardation, slowness of speech, difficulty in maintaining eye contact and obvious shedding of tears on a number of occasions with reference to military and nonmilitary related issues and topics.  Affect was completely flattened with little or no display or emotional variation, except during tearful displays.  Memory and intellect appeared to be intact and of above average capacity.  There were no major impediments in insight or judgment noted.  The overall clinical impression was one of a depressive disorder that while seeming very severe in appearance, gives the impression of the same marked exaggeration present in the Veteran's reported distress associated with his alleged Vietnam traumas.  The examiner opined the depression appeared to be independent of the Veteran's military experiences and more related to his biogenetic inheritance and his early family background.  Additionally, there was no evidence to suggest the presence of PTSD given the Veteran's failure to describe any of the criterion A stressors in accordance with the DSM-IV guidelines.  There was a very clear history of alcohol dependence, which was, in the examiner's opinion, the Veteran's primary and overriding problem.  The Axis I diagnosis was chronic dysthymic disorder secondary to biogenetic inheritance and childhood experiences, but aggravated by chronic alcohol dependence.  An Axis II diagnosis of mixed personality disorder with avoidant and schizoid features was made.  A GAF score of 70-75 was assigned.  The examiner wrote that the Veteran's military stressors were clearly not sufficient to justify a diagnosis of PTSD and the Veteran's reported PTSD symptomatology was clearly exaggerated and/or fabricated and a result of long standing characterological problems.  The examiner found that, while the Veteran did appear to have a mild dysthymic disorder, this appeared to be the result of his chronic substance abuse disorder.  The Veteran had managed to work but his life in most other respects was abnormal. 

In October 2002, a private psychiatrist wrote that he initially saw the Veteran in July 2002 when the author determined the Veteran was suffering from recurrent major depression and was potentially suicidal.  The Veteran also had symptoms consistent with PTSD.  The Veteran described experiencing visual flashbacks of Vietnam, specifically a friend who died there.  He reported a history of nightmares and hyper vigilance.  Some dissociated experiences were reported and anxiety was experienced.  The Veteran reportedly felt helpless during these Vietnam experiences that coincided with an intense fear for his own safety as well as for his fellow comrades.  The Veteran also ruminated about his Vietnam experiences despite efforts to avoid such thoughts and accompanying feelings.  The author wrote that the Veteran experienced a sense of detachment from others and had difficulty forming close interpersonal relationships, as evidenced by his desire to be married, but when a dating relationship starts becoming emotionally intimate, he breaks it off or behaves in an avoidant manner to push his significant other away until they break off the relationship.  The Veteran's affect was restricted and often constricted with smiling seeming to take a great effort.  The examiner opined that the Veteran meet the DSM-IV criteria for a diagnosis of PTSD.  

The Veteran testified in February 2004 that he felt various psychiatric symptomatology due to his PTSD.  He had problems getting close to people and would rather be by himself.  He had trouble with crowds and his temper.  He had thoughts of suicide, last in June and July of 2002.  He was verbally abusive to a friend in 2002.  

In February 2006, the Veteran's therapist wrote that the Veteran had continued to receive mental health treatment at a private facility and continued to demonstrate ongoing PTSD.  The author, a social worker, opined that the Veteran had remarkable impairment, especially with social and interpersonal relationships.  

At the time of a March 2006 VA examination, it was noted that the Veteran reported his father used physical discipline.  The examiner wrote the Veteran denied the overt physical abuse he had reported to past examiners and essentially downplayed this at the time of the examination.  He had been disruptive in school.  He also was reportedly shy, didn't date and was picked on by his peers.  The examiner opined that the Veteran reported a fair psychosocial adjustment prior to his military service with notable social isolation and difficulties conforming to social and behavioral norms in school.  He had worked as a steam fitter since 1969.  He reported he was laid off for disciplinary reasons at times (getting into verbal disagreements with coworkers at times) but he was never fired.  He denied difficulties with absenteeism, tardiness or productivity and only reported vaguely that he would have occasional disagreements with others about the way to do a job.  The Veteran denied specific impairment in his work functioning due to psychiatric symptoms.  He was never married.  He had had four significant relationships with women in the past.  He denied violence.  He kept in contact with his siblings.  He played cards with friends at the sportsman's club twice per week.  Other than that, he denied having friends or consistent social contacts other than at work.  The examiner opined that the Veteran, in general, was reporting the same difficulties with social inhibition that he experienced in childhood and there was nothing about his social activities that could be specifically tied to his time in service.  

The Veteran reported that he had been very active in ski club, scuba diving, biking, running, walking, hiking, and golfing up until recently.  He denied any difficulty with completing grooming, hygiene or activities of daily living.  Subjectively, the Veteran reported getting up at night and checking on everything.  He said he looked for ambushes and landmines.  He had difficulties with relationships and getting along with people.  He had bad dreams but did not remember any content.  The examiner opined that the Veteran's one verified stressor was insufficient to cause PTSD.  The examiner interpreted psychological test results as being indicative of exaggeration or fabrication of symptom reporting.  The examiner found that psychological testing was inconsistent with a diagnosis of PTSD but did highlight the Veteran's extreme, chronic difficulty with discomfort in social situations.  

Mental status examination revealed that the Veteran's grooming and hygiene were good.  He was alert and focused in all spheres.  Memory appeared to be intact. Speech was slow but fluent and productive and of normal volume.  No impairment in thought processes or communication was observed.  Mood was euthymic and affect was flat.  The Veteran reported that he slept only one to two hours then awakened.  He reported good sleep when drinking alcohol and said it had only been in the last couple of years that he started with sleep difficulty.  He reported no current difficulties with depressed mood or depressive symptoms and reported his medications were working well in that regard.  He denied symptoms consistent with manic, panic, generalized anxiety, phobia, obsessions or compulsions or psychosis.  He denied suicide attempts.  He had thoughts of death once in his life prior to hospitalization in 2002.  He denied current or recent homicidal ideation.  No delusions or hallucinations were reported or elicited.  The Axis I diagnoses were cannabis abuse unrelated to military service, alcohol dependence in full remission unrelated to military service and substance induced mood disorder which was unrelated to military service.  An Axis II diagnosis of schizoid personality disorder was made.  A GAF of 65 was assigned.  

The examiner opined that the Veteran had not experienced a traumatic stressor which meets criterion A for the diagnosis of PTSD either during or after his military service.  Furthermore, the Veteran was not reporting symptoms consistent with PTSD.  The examiner found the Veteran's experiences of social isolation, withdrawal and interpersonal difficulty were clearly evident prior to military service and therefore were not a consequence of military service.  

In July 2006, a private social worker and a private psychiatrist signed a letter indicating that they found that the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  The letter indicated the Veteran reported ongoing recurrent and intrusive distressing recollections and dreams, as well as intense psychological distress at exposure to internal and external cues that triggers events of Vietnam service.  He had reported persistent avoidance of stimuli associated with situations and events which evoked memories of being in Vietnam.  He reported ongoing feelings of detachment and estrangement from others that limited his social interaction.  The authors opined that, based on the fact the Veteran was enlisted into military duty, the Veteran's mental and emotional status prior to military service was not severe enough to cause PTSD symptoms. 

In February 2007. a private clinical record indicated that the Veteran was attempting to keep some social contact and planned to go on a European vacation in the spring.  In May 2007, he spoke about a recent vacation and feeling good about deciding to retire.  He had been less agitated and had some fleeting hypervigilence.  In July 2007, the Veteran reported that retirement was going well.  He was camping, fishing, and going to picnics.  He had intermittent anxiety and some ruminating about the war in Iraq.  Sleep was not so good at night and he reported sleeping during the day.  The social worker found the Veteran continued to have some PTSD issues.  In August 2007, the Veteran reported he was busy in retirement with golf and being social with friends and attempting some events.  Sleep was good.  PTSD flashbacks were some concern.  In October 2007, the Veteran reported he was golfing a lot.  Sleep was only good a few nights per week.  The assessment was continued flashbacks of PTSD.  

In June 2008, the social worker wrote that the Veteran continued to have remarkable difficulties in social situations and daily functioning as he had inhibitions related to symptoms and characteristics of PTSD.  

The most recent VA examination for compensation and pension purposes was conducted in May 2009.  The examiner reviewed the medical evidence of record and opined that the majority of evidence provided by VA clinicians with expertise in PTSD did not support a diagnosis of PTSD.  The Veteran had retired two years prior from his job as a steam fitter.  With regard to past history, the Veteran denied disciplinary problems in high school.  The examiner wrote that, in contrast to previous reports, the Veteran reported having had a lot of friends and was always around people prior to active duty.  The Veteran provided the examiner with stressors he experienced while serving in Vietnam.  The Veteran reported he retired in 2007 and indicated he had had no lost time from work due to psychiatric or psychological problems.  He reported he had had several relationships with women but always ended them when things were getting too close.  He reported being hospitalized one time for PTSD and depression in 2002 and denied all other hospitalizations.  The Veteran reported difficulty walking as he would think of ambushes or land mines.  He did not let people get close to him.  This had increased.  He reported he had had a sleep disorder and could not sleep.  He would only sleep for one to three hours then wake and check the windows and doors.  He reported he was hypervigilent.  He could not go to restaurants with too many people and had to sit in a corner with his back to the wall.  

Mental status examination revealed the Veteran's dress was casual and appropriate but somewhat disheveled, torn, and soiled.  Grooming and hygiene both appeared to be good.  Orientation was good.  The Veteran was somewhat lethargic in his overall activity level but was alert and responsive.  He was guarded and withdrawn with poor eye contact.  Speech was soft in volume and tone and somewhat slowed in rhythm and rate.  Speech was generally underproductive, vague, and at times, guarded and evasive.  Mood appeared to be dysphoric and apathetic with a somewhat restricted affect.  The Veteran reported that his mood was flat.  He reported one and a half to three hours of sleep per night but reported no difficulty falling asleep and occasional sleep continuity disturbance.  He reported early waking and restlessness and reported having dreams or nightmares once every two weeks.  He was unable to recall the content of these dreams.  He denied suicidal or homicidal ideation since 2002.  Thought processes appeared to be logical and sequential.  The Veteran reported that he would hear things in the woods which reminded him of being in Vietnam.  The examiner noted that it was not clear why the Veteran choose to go into the woods when he clearly stated that it reminded him of Vietnam nor could he address this contradiction in any reasonable fashion.  No dissociative symptoms were reported and no ritual or obsessive behavior was observed or reported.  No reckless or inappropriate behaviors were reported, no impairment in communication of thought processes were reported or observed.  In terms of socialization, the Veteran reported he got along with some people and did some things together like play cards sometimes or a little golf.  He had one good friend whom he knew since childhood and several acquaintances.  The Veteran reported no problems with activities of daily living.  Psychological testing was interpreted as being well above the cut off for a diagnosis of cognitive dysfunction and considered to be significantly high given the Veteran's complete lack of direct combat exposure.  The examiner noted that the score was an increase over prior testing conducted at the time of the last VA examination, which at that time was also considered to be evidence of exaggeration given the lack of combat exposure.  Other testing was interpreted as suggesting significant depressive symptoms and one test showed the Veteran was reporting symptoms across a wide range of symptoms categories with no particular pattern suggesting significant symptom over reporting and possible symptom fabrication consistent with the findings of the previous examinations.  The axis I diagnosis was dysthymic disorder, alcohol dependence in full remission and cannabis abuse in remission, all unrelated to military service.  A GAF of 70 was assigned by the examiner due to some mild symptoms or some difficulty in social or occupational functioning but the Veteran generally was functioning well with some meaningful interpersonal relationships secondary to nonservice related dysthymic disorder.  

The examiner specifically noted that his review of the evidence resulted in his finding that there was no evidence for a clinical diagnosis of PTSD.  The examiner wrote that the results of the current examination clearly indicate that the Veteran does not meet the clinical criteria for criterion A of exposure to a traumatic stressor.  The examiner stressed that the one incident which had been verified in service, striking a mine while in an amtrack, was not listed as a traumatic stress for the Veteran.  The examiner found that the main stressor reported by the Veteran, a friend's death while he was at a USO show, could not meet the criterion A for PTSD as the Veteran was not directly confronted with this stressor and found out about the death only afterward.  The examiner found that the Veteran's main stressor was completely unverifiable, taking a wounded soldier to the hospital with severe facial wounds.  

The examiner wrote that, as there is no clinical evidence of PTSD, any symptoms reported at the time of the examination cannot be clinically linked to the disorder.  The examiner found the Veteran reported symptoms largely consistent with mild depression and the Veteran was generally rather evasive and undetailed concerning his current complaints.  He reported he did not let people get close to him and had anger concerning the war in Iraq.  The examiner found the Veteran's reports of sleep disturbance to be more consistent with depression as the Veteran had no difficulty falling asleep, but rather woke up continually or woke up early.  The examiner noted that, while the Veteran claimed to experience nightmares and intrusive recollections, he could give no details of those.  The examiner noted the only intrusive recollection the Veteran reported was the soldier whose face had been blown off, although the Veteran had never reported this event at the time of prior examinations.  The examiner found that other symptoms reported by the Veteran appeared contradictory such as going for a walk in the woods to relax while also reporting that the woods reminded the Veteran of Vietnam and caused him distress.  The examiner opined that the Veteran's presentation at the time of the examination appeared to be most consistent with depression given the Veteran's flat mood and what appeared to be anhedonia and apathy.  

The examiner opined that psychological testing clearly showed over reporting of symptomatology and past evaluations had indicated the possibility of malingering.  The examiner wrote that the Veteran's performance on testing as well as his contradictory symptom presentation would suggest consideration of malingering as a diagnostic possibility.  The examiner specifically noted that, while the Veteran's private psychiatrist had diagnosed the Veteran with depression and PTSD, there was no evidence to suggest that the private psychiatrist had conducted a thorough exam in the same magnitude that was conducted in August 2002 and March 2006.  The examiner noted that the other clinician the Veteran was followed by privately was a social worker that would not have diagnostic credentials in the same category as the three clinicians noted previously.  

The examiner noted the Veteran did not have any particularly difficulty maintaining work nor did he lose any work due to psychiatric or psychological reasons.  The Veteran continued to socialize regularly playing golf and cards, suggesting that the current social impairment is mild, at best.  The examiner specifically found that none of the Veteran's symptoms were attributable to his PTSD as there was no evidence sufficient to make a diagnosis of PTSD.  The examiner wrote that, even if a diagnosis of PTSD is assumed, the Veteran did not report consistent symptomatology consistent with PTSD and appears to have no limitations in functioning secondary to PTSD symptomatology.  The Veteran appeared to be clearly exaggerating symptoms and the most consistent finding is symptoms of depression.  The Veteran's depression appeared to be mild at best as the Veteran had a successful work history, had no financial difficulties, and continued to socialize on a regular basis.  The examiner opined that the Veteran's very mild symptoms would have no impact on employment in any way.  

The Board finds the preponderance of the competent medical evidence of record dated during the pertinent time period demonstrates that the Veteran does not experience any symptomatology attributable to the service-connected PTSD.  Three separate health care professionals who examined the Veteran for compensation and pension purposes in August 2002, March 2006 and May 2009 all determined that the Veteran did not meet the diagnostic criteria set out under DSM-IV for a diagnosis of PTSD.  The Board further notes that VA examinations conducted in February 1969 and February 1998 either failed to result in a diagnosis of a mental disorder or failed to result in a diagnosis of PTSD.  The only evidence from a health care professional dated during the pertinent time period which attributes any mental health symptomatology to PTSD is the records from the Jefferson Regional Medical Center.  These records, dated from 2002 to 2007 document complaints of, diagnosis of and treatment for mental health problems to include PTSD.  Significantly, it is not apparent upon what basis the diagnosis of PTSD was made.  There is no indication that the Veteran underwent any psychological or psychiatric testing at the private facility to determine the etiology of his complaints.  There is no indication that the these private health care professionals had reviewed any other medical evidence other than their own clinical records.  There is no analysis of the Veteran's mental health functioning prior to his active duty service.  Furthermore, the VA examiners specifically noted how the Veteran did not meet the specified criteria for a diagnosis of PTSD as set out under DSM-IV.  The private health care providers analysis of why the Veteran had PTSD is not nearly so involved.  The private health care providers did not address discrepancies in the Veteran's reported symptomatology such as the allegation that walking in the woods caused him to think of Vietnam which was distressing but also that the Veteran liked to walk in the woods.  The failure to address this conflicting symptomatology also reduces the probative value of the private health care providers opinion as to whether the Veteran has symptomatology attributable to PTSD.  

The Board places greater probative weight on the conclusions from the examiners who conducted the August 2002, March 2006, and May 2009 VA examinations who determined that the Veteran did not meet the diagnostic criteria for PTSD and that no mental health symptomatology was due to PTSD.  These opinions were based on the results of psychiatric and/or psychological testing as well as a review of all the evidence in the claims file, to include the Veteran's past reported history as recorded by prior clinicians.  This history was noted to have changed over time by subsequent clinicians.  The failure of the private psychiatrist and the private social worker to reference, in any way, the results of pertinent psychological and psychiatric testing, reduces significantly the probative value of their opinions as to the cause of the Veteran's mental health problems.  This is especially so as the testing results have been interpreted as potentially indicating malingering.  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board also places greater probative value on the findings of the examiners who conducted the three VA examinations on a cumulative basis over the opinions of the private psychiatrist and the private social worker.  The Board finds the findings from the three health care workers which is supported by adequate rationale cumulatively outweighs the findings of the private psychiatrist and private social worker.  

The only other evidence of record which indicates that the Veteran experiences mental health symptoms due to service-connected PTSD is the Veteran's own allegations and testimony and lay statements submitted on his behalf.  As the Veteran and the authors of the statements do not appear to have any specialized medical training, the Board finds them to be lay persons.  As set out above, a lay person cannot provide an opinion regarding a complex medical question.  The Board finds the question of what symptomatology is attributable to the service-connected PTSD is a complex medical question.  The Board finds the Veteran's allegations and the lay statements are without probative value with regard to whether the Veteran experiences any mental health symptomatology which is due to his service-connected PTSD.  

Even if the preponderance of the competent medical evidence supported a finding that all mental health symptomatology noted was due to the service-connected PTSD (which it manifestly does not), the Board finds that a compensable evaluation is not warranted.  The competent evidence of record has consistently indicated that the Veteran's mental health problems, whatever the diagnosis, did not result in any industrial impairment.  The Veteran maintained employment until the late 2000's when he voluntarily decided to retire.  The Veteran's statements that he had some conflicts with coworkers and preferred to work by himself does not rise to a level which the Board finds is indicative of any industrial impairment due to mental health problems.  The Board finds that, to the extent the Veteran experiences any mental health symptomatology, this is productive of social impairment only.  38 C.F.R. § 4.126(b) specifically sets out that, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  

The Board notes that a veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.  Id.  In the current case, the Board finds the preponderance of the competent evidence of record demonstrates that the Veteran does not experience any mental health symptomatology during the appeal period which is attributable to his service-connected PTSD.  See also Mittleider, supra.

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluations for the service-connected knee disability are inadequate.  A comparison between the level of severity and symptomatology of the disability with the established criteria found in the rating schedule under the pertinent Diagnostic Code shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology (no mental health symptomatology due to the PTSD).

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it is manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his service-connected PTSD.  The Veteran was hospitalized one time in 2002 for mental health problems.  The Board finds this single hospitalization does not equate to "frequent hospitalizations."  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  The Veteran has maintained employment during the entire appeal period up until he voluntarily retired and there is nothing in the record which suggests that the service-connected PTSD markedly impacts his ability to perform his job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the service-connected PTSD causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


